Exhibit 10.6
DOMAIN RIGHTS COLLATERAL AGREEMENT AND NOTICE
     This Domain Rights Collateral Agreement and Notice dated as of April 14,
2010, is between Cardiovascular Systems, Inc., a Delaware corporation with its
principal place of business at 651 Campus Drive, St. Paul, MN 55112 (“Assignor”)
and Partners for Growth III, L.P., 180 Pacific Avenue, San Francisco, CA 94111
(“Assignee”) pursuant to a Loan and Security Agreement dated April 14, 2010, by
and between Assignor and Assignee and pursuant to certain other loan documents
referenced therein (collectively, the “Loan Documents”).
     WHEREAS, Assignor is the owner of certain Domain Rights as defined in the
Loan Documents which are, as of the date hereof, as listed on Exhibit 1 hereto
(the “Domain Rights”); and
     WHEREAS, Assignee has agreed to extend certain credit to Assignor on
condition that the Assignor pledge and grant to Assignee as collateral for the
Obligations (as defined in the Loan Documents) a security interest and lien in
and to the Domain Rights and all proceeds thereof and all other related claims
and rights as more fully described in a certain Intellectual Property Security
Agreement (the “Security Agreement”) in favor of the Assignee dated April 14,
2010, by and between Assignor and Assignee;
     NOW THEREFORE, for good and valuable consideration, as security for the due
and timely payment and performance of the Obligations: (1) Assignor hereby
pledges and grants to Assignee a security interest and lien in and to the Domain
Rights and all proceeds thereof and gives notice of such security interest and
the existence of such Security Agreement providing therefor; and (2) Assignor
hereby irrevocably appoints PFG as its lawful attorney-in-fact without any
further authorization to take any action and file any notice on behalf of
Assignor that Assignor itself could file in respect of its Domain Rights,
including without limitation, to transfer Domain Rights, change administrative
contacts in respect of Domain Rights, maintain Domain Rights, and provide
instructions to domain hosting services and any domain name registrars.
     Executed as of the date first above written.

                          Assignor:       Assignee:       Cardiovascular
Systems, Inc.       PARTNERS FOR GROWTH III, L.P.    
 
                        By   /s/ David L. Martin       By   /s/ Lorraine Nield  
                       
 
  Chief Executive Officer           Name:   Lorraine Nield    
 
              Title:   Manager, Partners for Growth III, LLC    
 
                  Its General Partner    
By
  /s/ James E. Flaherty                    
 
                       
 
  Secretary                    

